Citation Nr: 1035340	
Decision Date: 09/20/10    Archive Date: 09/28/10

DOCKET NO.  07-16 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to an evaluation higher than 20 percent for 
service-connected diabetes mellitus.

2.  Entitlement to an initial evaluation higher than 10 percent 
for service-connected hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife



ATTORNEY FOR THE BOARD

Andrew Dubinsky, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1968 to February 1970.

This matter arises before the Board of Veterans' Appeals (Board) 
from a May 2006 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in San Diego, California.

In May 2010, the Veteran and his wife testified at a Travel Board 
hearing in front of the undersigned Veterans Law Judge.  The 
transcript of the hearing has been reviewed and is associated 
with the claims file.  At that hearing, the record was held open 
for 60 days to allow the Veteran to submit additional evidence.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

After careful review of the record, the Board finds that a remand 
for additional development is necessary before proceeding to 
evaluate the merits of the Veteran's claims.  

As mentioned in the introduction portion of this decision, the 
record was held open for 60 days at the Veteran's hearing in 
order to allow him to submit additional evidence.  The hearing 
was held on May 20, 2010, but it appears as if the Veteran's 
claims file was forwarded to the Board in June 2010 before 60 
days had elapsed.  Therefore, upon remand, the RO should contact 
the Veteran in order to determine whether he has additional 
evidence to submit in support of his claims.  Any evidence 
received since the May 2010 Travel Board hearing should be 
associated with the claims file before it is returned to the 
Board.  If the Veteran has no additional evidence to submit, a 
notation stating his lack of additional evidence should be placed 
in the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran in order to determine 
if he has additional evidence to submit in 
support of his claims.  Then associate any 
evidence received since the May 2010 Travel 
Board hearing with the claims file.  If the 
Veteran has no additional evidence to submit, 
place a notation stating his lack of 
additional evidence in the claims file.

2.  The Veteran's claims should then be 
readjudicated.  If any benefit sought on 
appeal remains denied, the Veteran and his 
representative should be provided with a 
supplemental statement of the case that 
contains notice of all relevant actions 
taken, including a summary of the evidence 
and applicable law and regulations considered 
pertinent to the issue.  An appropriate 
period of time should be allowed for response 
by the Veteran and his representative.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, if in order.      
   
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


	(CONTINUED ON NEXT PAGE)


These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


